77 F.3d 490
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Luis Antonio PEREZ-OLIVARES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70661.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 7, 1995.*Decided Jan. 5, 1996.

Before:  BROWNING, CANBY and HALL, Circuit Judges.


1
MEMORANDUM**


2
Luis Antonio Perez-Olivares petitions this court for review of an order of the Board of Immigration Appeals dismissing his appeal from a denial of his application for asylum under section 208(a) of the Immigration and Nationality Act, 8 U.S.C. § 1158(a), and for withholding of deportation under section 243(h) of the Act, 8 U.S.C. § 1253(h).   We agree that Perez-Olivares has failed to demonstrate a well-founded fear of persecution for the reasons set forth in the BIA's lucid, thorough and thoughtful treatment of the issue.   PETITION DENIED.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3